Case 3:15-md-02670-JLS-MDD Document 1973 Filed 09/19/19 PageID.129694 Page 1 of 3


      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendant
        Dongwon Industries Co., Ltd.
     11
     12                    UNITED STATES DISTRICT COURT
     13                  SOUTHERN DISTRICT OF CALIFORNIA

     14
                                                Case No. 3:15-md-02670-JLS-MDD
     15   IN RE PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                    MDL No. 2670
     16   LITIGATION
                                                DONGWON INDUSTRIES CO.,
     17                                         LTD.’S NOTICE OF MOTION
          This Document Relates To:             AND MOTION FOR SUMMARY
     18                                         JUDGMENT
     19   ALL ACTIONS
                                                Special Briefing Schedule Ordered
     20
                                                Hearing:
     21                                         Date: February 12, 2020
                                                Time: 9:00 a.m.
     22                                         Place: Courtroom 4D
                                                Judge: Hon. Janis L. Sammartino
     23
     24
     25
     26
     27
     28

                                                 DWI’S NOTICE OF MOT. AND MOT. FOR SUMM. J.
                                                                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973 Filed 09/19/19 PageID.129695 Page 2 of 3


      1                          NOTICE OF MOTION AND MOTION
      2         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
      3         PLEASE TAKE NOTICE that on February 12, 2020 at 9:00 a.m., or as soon
      4 thereafter as the matter may be heard, Dongwon Industries Co., Ltd. (“DWI”) will
      5 and hereby does move the Court, under Federal Rule of Civil Procedure Rule 56(a)
      6 for an Order granting summary judgment in its favor as to all Plaintiffs’ claims for
      7 relief in this action.
      8         This Motion is made on the following grounds:
      9         1.     There is no triable issue of material fact regarding DWI’s direct
     10 participation in the alleged conspiracy. Plaintiffs cannot present a single piece of
     11 evidence demonstrating that DWI, the only “Dongwon” entity named as a
     12 Defendant in this case, participated in the alleged conspiracy. Plaintiffs’ failure to
     13 identify any DWI conduct is a “fundamental flaw” and their claims fail as a matter
     14 of law. See Sun Microsystems Inc. v. Hynix Semiconductor Inc., 608 F. Supp. 2d
     15 1166, 1194 (N.D. Cal. 2009).
     16         2.     There is no triable issue of material fact regarding whether DWI can
     17 be held vicariously liable for the alleged acts of its subsidiary, StarKist Co.
     18 (“StarKist”). Plaintiffs cannot identify facts to overcome the presumption that “a
     19 parent corporation . . . is not liable for the acts of its subsidiaries.” United States v.
     20 Bestfoods, 524 U.S. 51, 61 (1998). Plaintiffs fail to demonstrate that (1) there is
     21 such a unity of interest that separate corporate personalities no longer exist; and (2)
     22 failure to disregard separate corporate identities would result in fraud or injustice,
     23 both of which are necessary to prove alter ego liability. See Williams v. Yamaha
     24 Motor Co. Ltd., 851 F.3d 1015, 1021 (9th Cir. 2017) (citation omitted). Nor can
     25 Plaintiffs prove DWI controlled StarKist to the extent necessary to establish
     26 agency liability. See Sonora Diamond Corp. v. Super Ct. of Tuolumne Cty., 83
     27 Cal. App. 4th 523, 541 (2000); Rodriguez v. JP Morgan Chase & Co., 809 F.
     28 Supp. 2d 1291, 1299–1300 (S.D. Cal. 2011) (noting that control over general

                                                          DWI’S NOTICE OF MOT. AND MOT. FOR SUMM. J.
                                                      1                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1973 Filed 09/19/19 PageID.129696 Page 3 of 3


      1 policy and direction is insufficient to establish agency and a parent company must
      2 take over performance of the subsidiary’s daily operations).
      3         This Motion is based on this Notice of Motion, the accompanying
      4 Memorandum of Points and Authorities in support thereof, the Separate Statement
      5 of Undisputed Material Facts in support thereof, the Declaration of Gabriella Kapp
      6 (and exhibits), all evidence in the record and the Court’s file in this action, the
      7 argument of counsel, and such other matters as the Court may consider.
      8
      9 Dated: September 19, 2019                    LATHAM & WATKINS LLP
     10                                              By: s/ Christopher S. Yates
     11
                                                     Alfred C. Pfeiffer
     12                                              Christopher S. Yates
     13                                              Belinda S Lee
                                                     Niall E. Lynch
     14                                              Ashley M. Bauer
     15                                              LATHAM & WATKINS LLP
                                                     505 Montgomery Street
     16                                              Suite 2000
     17                                              San Francisco, CA 94111
                                                     Telephone: 415-391-0600
     18                                              Facsimile: 415-395-8095
     19                                              Email: al.pfeiffer@lw.com
                                                     Email: chris.yates@lw.com
     20
                                                     Email: belinda.lee@lw.com
     21                                              Email: niall.lynch@lw.com
                                                     Email: ashley.bauer@lw.com
     22
     23                                              Counsel for Defendant
                                                     Dongwon Industries Co., Ltd.
     24
     25
     26
     27
     28

                                                         DWI’S NOTICE OF MOT. AND MOT. FOR SUMM. J.
                                                     2                         3:15-md-02670-JLS-MDD
